Title: Abigail Adams 2d to Elizabeth Cranch, 24 January 1779
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Plymouth jan 24 1779

Last weak I had the pleasure to receive too letters from my friend Myrtilla, aney time when you have letters if you send them to Brackets and dirrect them to General Waren or his Laidie, they will come safe to hand; you must cover them if you intend I shall read them first: I should have wrote you a longer letter by this opportunity but am prevented by an accident, which has taken up my thoughts for a weak past, but as I know you are not possest of so great a share of curiosity as some others, and suppose you can stey the tide of that torrent which is sometimes so fatal I shall not make you accqainted with it till my return which I do not wish for only upon account of seeing my friends; however I do not talk of it yet. Do not let this raise the little curiosity you are Mistress of to too great a height for a little is dangerous sometimes.
I am very sory to hear Lysander is so unwell however I hope the distemper he now labours under will not prove fatal to him or to you:—you say you have not had the symtoms of love yet: but I sincerely belive you have too fataly experienced them. Should be glad you would enclose them in the next letter as I ever shall be glad to see aney thing Portius recommends: and I think he did those: I enclose those para-gafts from Charles Wentworth and Grandison which you desired of me.
I have had the pleasure to see the Miss Eastons. Mrs. Waren sais she thinks the oaldest Miss Betsey is an agreable prety Girl so I must defer my opinion till a future day, they are great talkers. I suppose Jack Thaxter has told you he was intimately accqainted with us: I let one of them say this But I think Modestty in a Laidie is one of the shineing virtues of their sex; no dought you have heard.

I am with the sincereest affection your sincere & unalterable friend,
Mercella


PS jan 26 I beg you would not show this letter to aney person not even to your Mamma espechely that paragraft which mentions the accident as something has turnd up since I wrot the letter which makes me desire this of you.

